                   3:20-cv-03203-SLD # 12   Page 1 of 5
                                                                                  E-FILED
                                                 Tuesday, 08 December, 2020 12:47:59 PM
                                                             Clerk, U.S. District Court, ILCD

                UNITED STATES DISTRICT COURT
                 CENTRAL DISTRICT OF ILLINOIS

DARNELL MITCHELL,                                )
                                                 )
                     Plaintiff,                  )
                                                 )
v.                                               )         20-3203
                                                 )
SHANNON RICHNO, et al.                           )
                                                 )
                     Defendants.                 )


                    MERIT REVIEW ORDER #2

      Plaintiff, a pro se prisoner who has accumulated three or more
strikes under 28 U.S.C. § 1915(g), seeks leave to proceed in forma
pauperis. The Court dismissed Plaintiff’s original complaint for
failure to satisfy the imminent danger requirement with leave to file
an amended complaint. (Doc. 6).

     Plaintiff alleges in his amended complaint that he has been
diagnosed with auto-immunodeficiency syndrome (AIDS), placing
him at an increased risk for complications if he were to contract
Covid-19. Plaintiff alleges that prison officials assigned him to live
with a symptomatic Covid-19-positive inmate. Plaintiff also alleges
that prison officials have denied him prescribed medications for his
mental health conditions. Plaintiff alleges that he suffers from panic
attacks and suicidal ideation as a result.

     Plaintiff has sufficiently alleged imminent danger of serious
physical harm for purposes of § 1915(g). See Sanders v. Melvin, 873
F.3d 957, 961 (7th Cir. 2017). The Court finds, pursuant to 28
U.S.C. § 1915A, that Plaintiff states an Eighth Amendment claim for
deliberate indifference to a serious medical need against Defendants
Hopp, Stahl, Alexander, Jennings, and Patterson, and an Eighth
Amendment conditions-of-confinement claim for the alleged cell
assignment against Defendant John Doe. Plaintiff will need to


                              Page 1 of 5
                   3:20-cv-03203-SLD # 12   Page 2 of 5




identify the prison officials responsible for his cell assignment
through discovery.

Plaintiff does not state a claim for the alleged denial of discretionary
sentence credit or a medical furlough. Violations of state law, on
their own, do not create a federally enforceable right. Guarjardo-
Palma v. Martinson, 622 F.3d 801, 806 (7th Cir. 2010). Habeas
corpus is the exclusive remedy for inmates challenging a fact or
duration of confinement. Preiser v. Rodriguez, 411 U.S. 475, 489
(1973). Plaintiff does not make any specific allegations against the
remainder of the named defendants. These defendants will be
dismissed without prejudice.

It is therefore ordered:

     1.    Plaintiff’s Motion to Amend Complaint [7] is granted.
Clerk is directed to docket the proposed amended complaint
attached to Plaintiff’s motion.

       2.   Plaintiff’s Petition for Leave to Proceed in forma pauperis
[8] is granted. Clerk is directed to enter the standard text order
assessing the initial partial filing fee.

     3.    Pursuant to its merit review of the Complaint under 28
U.S.C. § 1915A, the court finds that the plaintiff states an Eighth
Amendment claim for deliberate indifference to a serious medical
need against Defendants Hopp, Stahl, Alexander, Jennings, and
Patterson, and an Eighth Amendment conditions-of-confinement
claim for the alleged cell assignment against Defendant John Doe.
Any additional claims shall not be included in the case, except at
the court’s discretion on motion by a party for good cause shown or
pursuant to Federal Rule of Civil Procedure 15.

     4.     This case is now in the process of service. The plaintiff is
advised to wait until counsel has appeared for the defendants
before filing any motions, in order to give notice to the defendants
and an opportunity to respond to those motions. Motions filed
before defendants’ counsel has filed an appearance will generally be
denied as premature. The plaintiff need not submit any evidence to
the court at this time, unless otherwise directed by the court.

                              Page 2 of 5
                   3:20-cv-03203-SLD # 12   Page 3 of 5




     5.    The court will attempt service on the defendants by
mailing each defendant a waiver of service. The defendants have 60
days from the date the waiver is sent to file an answer. If the
defendants have not filed answers or appeared through counsel
within 90 days of the entry of this order, the plaintiff may file a
motion requesting the status of service. After the defendants have
been served, the court will enter an order setting discovery and
dispositive motion deadlines.

      6.   With respect to a defendant who no longer works at the
address provided by the plaintiff, the entity for whom that
defendant worked while at that address shall provide to the clerk
said defendant's current work address, or, if not known, said
defendant's forwarding address. This information shall be used only
for effectuating service. Documentation of forwarding addresses
shall be retained only by the clerk and shall not be maintained in
the public docket nor disclosed by the clerk.

      7.    The defendants shall file an answer within 60 days of the
date the waiver is sent by the clerk. A motion to dismiss is not an
answer. The answer should include all defenses appropriate under
the Federal Rules. The answer and subsequent pleadings shall be to
the issues and claims stated in this opinion. In general, an answer
sets forth the defendants' positions. The court does not rule on the
merits of those positions unless and until a motion is filed by the
defendants. Therefore, no response to the answer is necessary or
will be considered.

      8.    This district uses electronic filing, which means that,
after defense counsel has filed an appearance, defense counsel will
automatically receive electronic notice of any motion or other paper
filed by the plaintiff with the clerk. The plaintiff does not need to
mail to defense counsel copies of motions and other papers that the
plaintiff has filed with the clerk. However, this does not apply to
discovery requests and responses. Discovery requests and
responses are not filed with the clerk. The plaintiff must mail his
discovery requests and responses directly to defendants' counsel.
Discovery requests or responses sent to the clerk will be returned
unfiled, unless they are attached to and the subject of a motion to
compel. Discovery does not begin until defense counsel has filed an
                             Page 3 of 5
                   3:20-cv-03203-SLD # 12   Page 4 of 5




appearance and the court has entered a scheduling order, which
will explain the discovery process in more detail.

     9.   Counsel for the defendants is hereby granted leave to
depose the plaintiff at his place of confinement. Counsel for the
defendants shall arrange the time for the deposition.

      10. The plaintiff shall immediately notify the court, in
writing, of any change in his mailing address and telephone
number. The plaintiff's failure to notify the court of a change in
mailing address or phone number will result in dismissal of this
lawsuit, with prejudice.

      11. If a defendant fails to sign and return a waiver of service
to the clerk within 30 days after the waiver is sent, the court will
take appropriate steps to effect formal service through the U.S.
Marshals service on that defendant and will require that defendant
to pay the full costs of formal service pursuant to Federal Rule of
Civil Procedure 4(d)(2).

     12. The clerk is directed to enter the standard qualified
protective order pursuant to the Health Insurance Portability and
Accountability Act.

     13. The clerk is directed to terminate Defendants Richno,
Ruskin, Calloway, Roberson, Hess, Herbertt, Winans, Calhoun,
Bennidict, Kuntz, Myers, Grisham, Dowdy, Bauman, Maddox,
Bounda, Kotterman, Brewer, Shannon, Jones, Samuel, Johnson,
Troxell, Trejos, Houston, Mittleman, Mayberry, Pritizker, Jeffreys,
Lindsay, Williams, Simmons, Behm, Patel, Young, Cann, Gedman,
Holmes, Lehman, and Majors.

     14. The clerk is directed to add T. Jennings and John Doe as
defendants.

     15. The clerk is directed to attempt service on Defendants
Hopp, Stahl, Alexander, Jennings, and Patterson pursuant to the
standard procedures.

     16. Plaintiff’s motion for counsel [10] is denied, with leave to
renew upon demonstrating that he made attempts to hire his own

                             Page 4 of 5
                   3:20-cv-03203-SLD # 12   Page 5 of 5




counsel. Pruitt v. Mote, 503 F.3d 647, 654-55 (7th Cir. 2007). This
typically requires writing to several lawyers and attaching the
responses. If Plaintiff renews his motion, he should set forth how
far he has gone in school, any jobs he has held inside and outside
of prison, any classes he has taken in prison, and any prior
litigation experience he has.

     17.   Plaintiff’s Motions [9][11] are denied as moot.



              Entered this 8th day of December, 2020.



                        s/ Harold A. Baker
            ___________________________________________
                        HAROLD A. BAKER
                UNITED STATES DISTRICT JUDGE




                             Page 5 of 5
